The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-32, 36, 42-46, and 49 are cancelled.  Claims 50-57 are new.  Claims 33-35, 37-41, 47-48 and 50-57 are pending and under examination. 

Priority
The instant application is a national stage entry of PCT/US18/41163 filed on 7/7/2018, which claims priority to US provisional application 62/530,045 filed on 7/7/2017.   

Information Disclosure Statement
	The information disclosure statement filed on 5/26/2022 was considered by the examiner. 

Objection and Rejections Withdrawn
	The objection over claim 1 is withdrawn per applicant’s correction.
	The rejection under USC 103 over Man US 2010/0108942 alone is withdrawn per applicant’s amendment to add a concentration of 20 to 30 wt% of poly(ethylene glycol).  
	The rejection under USC 103 over Lakaye EP2662330A1; Man US 2010/0108942 and Kaiser US 20140287154 is withdrawn per applicant’s cancellation of claims 43 and 46. 
	The examiner will address arguments over Man as prior art, however, since the objection and rejection under USC 103 over Lakaye, Man and Kaiser are withdrawn, arguments toward the objection and that rejection are moot.  

New Rejection – As Necessitated by New Claims
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation "the short-chain alcohol" in the claim without a prior recitation of “a short-chain alcohol” in claim 57 or claim 54, on which it depends.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may change dependency to claim 56, which does have a recitation of “a short chain alcohol”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
New Rejection – As Necessitated by Amendment to Claim 47 and New Claims
Claims 47, 48, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Molnar US 20150133359.    
The recitation of “magnesium salt capable of forming a magnesium salt of the peroxycarboxylic acid” will be met if the prior art teaches magnesium salts of the instant claims. Since Man teaches such magnesium salts in formulations with peroxycarboxylic acids, the magnesium salts of peroxycarboxylic acid will be formed.  
In part b of new claim 47, the mixed formulation with ingredients in concentration ranges is one part of the total composition.  Thus, the concentrations of the ingredients in the mixed formulation will become diluted when adding in items a, c, d and any other ingredients that might be present in the coating composition.  There is no limitation on how much of the mixed formulation is added into the total coating composition.   
Man teaches a stabilizing peracid composition with a metal salt (abstract).  Thus, the stabilizing formulation is shelf-stable, or storage stable.  Man teaches the peracid in a group that contains peroxyacetic acid and other related peroxycarboxylic acids (claims 1 and 2 of Man).  Man teaches magnesium acetate tetrahydrate and other magnesium salts (claim 4 of Man).  Man teaches hydrogen peroxide (paragraphs 90 and 91) as oxidizing agents.  Man teaches acetic acid (paragraph 85) as an organic acid.  Man teaches the use of a solidification agents like polyethylene glycol (PEG) (paragraph 102-103) in order to maintain the compositions in solid form.  Man teaches the metal salt that includes magnesium salts at 0.01 to 10 wt% or 0.05 to 5 wt% of the composition (paragraph 63-67).  Man teaches that the peracid composition retains at least 90% of the initial equilibrium of peracid level for about 1 year at room temperature (claim 28 of Man).  Man teaches water or alcohols (genus that includes ethanol, isopropanol and methanol; ethanol often referred to as alcohol) for the formulations (paragraphs 133-134 and 97).  Alcohol is taught as a defoamer.  Man teaches the addition of additional functional ingredients like the solidification agents and thickening agents (another type of agent that further solidifies formulations) (paragraph 94) and the amount of thickening agent at about 0.1 to 5 wt% of the composition (paragraph 100).  Man teaches “Contacting can include any of numerous methods for applying a composition, such as spraying the composition, immersing the object in the composition, foam or gel treating the object with the composition, or a combination thereof” (paragraphs 135 and 149-150).  Thus, the object or surface of an object is being coated by the application by spraying, immersing or gel treating in teachings of Man.  Man teaches 0.0005-20 wt% of one or more percarboxylic acids (paragraph 80).  Man teaches about 10-95 wt% carboxylic acid like acetic acid (paragraphs 83-85).  Man teaches 0.001 to 99 wt% of oxidizing agent liker hydrogen peroxide (paragraph 88).   Man teaches the oxidizing agents can have antimicrobial activity (paragraphs 87 and 135).  Man teaches cleaning and sanitization of containers, facilities and equipment (paragraph 143).
In regards to alcohols, Man provides that alcohols would be used in the formulations.  This genus would encompass common alcohols like methanol, ethanol and isopropanol.  
Man teaches coating compositions with the claimed components like magnesium salt, hydrogen peroxide, acetic acid, and peracetic acid (percarboxylic acid) and provides for use of PEG in such formulations as a solidifying agent.  
Man does not teach 20 to 30 wt% of polyethylene glycol as required in claim 47 after amendment.  
Molnar teaches a concentrated cleaning formulation with polyethylene glycol as a first component in the concentration of 10 to 25 wt% or 15% to 25 wt% of the formulation (abstract and claims 1 and 2 of Molnar and paragraphs 58 and 59).  Molnar allows for additives to be added (paragraph 81).  
One of ordinary skill in the art at the time of instant filing would have formed stabilized peracid compositions by the teachings of Man and Molnar and further added solidifying agents like PEGs in order to further solidify the formulation after application as Man provides for this function for PEG in its teachings.  In regards to claim 36, this is a function of the composition after it is applied to an object for coating.  Since Man provides for such a formulation with peracetic acid, magnesium salts and water, it is more than capable of forming a salt with magnesium and peracetate when solidified.  Note this limitation is a function of the formulation being claimed.  As Molnar provides for an overlapping concentration of polyethylene glycol that is useful for cleaning composition, these concentrations would be used by one of ordinary skill in the art with a reasonable expectation of success of obtaining a formulation of the instant claims.
Maintained Rejection – Modified As Necessitated by Amendments and New Claims
Claims 33-35, 37-41, and 52-57 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Kaiser US 20140287154.
The recitation of “magnesium salt capable of forming a magnesium salt of the peroxycarboxylic acid” will be met if the prior art teaches magnesium salts of the instant claims. Since Man teaches such magnesium salts in formulations with peroxycarboxylic acids, the magnesium salts of peroxycarboxylic acid will be formed.  
The composition of claims 33, 47 and 54 uses “comprising” as the transition phrase, which allows additional additives in the composition.  
The phrase “a stabilizing agent consisting of one or more magnesium salts capable of forming a magnesium salt of the peroxycarboxylic acid” will be met by the teaching of a magnesium salt that can offer magnesium ions in solution.  
The phrase “a film-forming agent consisting essentially of poly(ethylene glycol)” will be met when the prior art teaches poly(ethylene glycol) in the composition.  
In part b of new claim 47, the mixed formulation with ingredients in concentration ranges is one part of the total composition.  Thus, the concentrations of the ingredients in the mixed formulation will become diluted when adding in items a, c, d and any other ingredients that might be present in the coating composition.  There is no limitation on how much of the mixed formulation is added into the total coating composition.   
Man teaches a stabilizing peracid composition with a metal salt (abstract).  Thus, the stabilizing formulation is shelf-stable.  Man teaches the peracid in a group that contains peroxyacetic acid and other related peroxycarboxylic acids (claims 1 and 2 of Man).  Man teaches magnesium acetate tetrahydrate and other magnesium salts (claim 4 of Man).  Man teaches hydrogen peroxide (paragraphs 90 and 91) as oxidizing agents.  Man teaches acetic acid (paragraph 85) as an organic acid.  Man teaches the use of a solidification agents like polyethylene glycol (PEG) (paragraph 102-103) in order to maintain the compositions in solid form.  Man teaches the metal salt that includes magnesium salts at 0.01 to 10 wt% or 0.05 to 5 wt% of the composition (paragraph 63-67).  Man teaches that the peracid composition retains at least 90% of the initial equilibrium of peracid level for about 1 year at room temperature (claim 28 of Man).  Man teaches water or alcohols (genus that includes ethanol, isopropanol and methanol; ethanol often referred to as alcohol) for the formulations (paragraphs 133-134 and 97).  Alcohol is taught as a defoamer.  Man teaches the addition of additional functional ingredients like the solidification agents and thickening agents (another type of agent that further solidifies formulations) (paragraph 94) and the amount of thickening agent at about 0.1 to 5 wt% of the composition (paragraph 100).  Man teaches “Contacting can include any of numerous methods for applying a composition, such as spraying the composition, immersing the object in the composition, foam or gel treating the object with the composition, or a combination thereof” (paragraphs 135 and 149-150).  Thus, the object or surface of an object is being coated by the application by spraying, immersing or gel treating in teachings of Man.  Man teaches 0.0005-20 wt% of one or more percarboxylic acids (paragraph 80).  Man teaches about 10-95 wt% carboxylic acid like acetic acid (paragraphs 83-85).  Man teaches 0.001 to 99 wt% of oxidizing agent liker hydrogen peroxide (paragraph 88).   Man teaches the oxidizing agents can have antimicrobial activity (paragraphs 87 and 135).  Man provides for alcohols as defoamers (paragraph 97) and water (paragraph 133).  Man also teaches peroxyacetic acid is a liquid having an acrid odor at higher concentrations and is freely soluble in water, alcohol, ether, and sulfuric acid (paragraph 78).  Man teaches cleaning and sanitization of containers, facilities and equipment (paragraph 143). 
In regards to alcohols, Man provides that alcohols would be used in the formulations.  This genus would encompass common alcohols like methanol, ethanol and isopropanol.  
Man teaches coating compositions with the claimed components like magnesium salt, hydrogen peroxide, acetic acid, and peracetic acid (percarboxylic acid) and provides for use of PEG in such formulations as a solidifying agent.  
Kaiser teaches a surface coating having chemical decontamination and biocidal properties (title and abstract).  Kaiser teaches using a mixture of 1-99 wt% polymer and an aqueous solution of hydrogen peroxide to use for applying to an article/object (claim 6 of Kaiser).  Kaiser teaches amounts of hydrogen peroxide from 1 to 10 wt%, but as high as 90 wt% of the formulation (paragraphs 96-98).  Kaiser teaches actives including hydrogen peroxide and peracetic acid (paragraph 94).  Kaiser teaches polyethylene glycol (PEG) as an acceptable polymer for the formulation (paragraph 87).  Kaiser teaches PEGs make the surface more flexible (paragraph 100).  Kaiser teaches PEG limited to about 2% (paragraph 169).  Kaiser teaches methanol in a solvent solution (paragraph 115). Kaiser also provides for isopropyl alcohol (paragraph 177).  
One of ordinary skill in the art at the time of instant filing would have formed stabilized peracid compositions by the teachings of Man and further added solidifying agents like PEGs in order to further solidify the formulation after application as Man provides for this function for PEG in its teachings.  Kaiser provides for 1-99 wt% and about 2% of PEG for use as the polymer in its article coating formulations having peroxide and even peracetic acid as disinfecting active agents, and thus, leads one of ordinary skill in the art to use percentages closer to 2 wt% (or the lower end of the 1-99% range) when adding PEG (see MPEP 2144.05 regarding obviousness of ranges).  In regards to claim 36, this is a function of the composition after it is applied to an object for coating.  Since Man provides for such a formulation with peracetic acid, magnesium salts and water, it is more than capable of forming a salt with magnesium and peracetate when solidified.  Note this limitation is a function of the formulation being claimed.  

Maintained Rejections – Modified As Necessitated by Amendment and New Claims
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-35, 37-41, 47-48 and 50-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 13-16, 18-20 of copending Application No. 16/780,581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘581 teaches a mixture of peroxy acid and hydrogen peroxide along with use of the parent carboxylic acid (acetic acid) in making the composition. ‘581 teaches magnesium salt and metal salts of peroxy acids.  ‘581 teaches polyethylene glycol in the claims.  Claim 13 of ‘581 provides for applying the composition to a surface, which would be a coating.  ‘581 provides for a solution or suspension of the composition. The most common solvent for solutions is water and hydrogen peroxide and acetic acid would be soluble in water to make a solution.  ‘581 provides that the basic metal salt can a salt of acetate along with the metal being magnesium (claims 1 and 6 of ‘581).  In making coatings by the claims of ‘581, one would produce a coating that stabilizes the magnesium salt of the peroxycarboxylic acid.  It is noted that claim 39 only seeks to define the short-chain alcohol from the list of options in claim 38, but does not indicate that the short-chain alcohol has to be present.  Furthermore, such alcohols are commonly used as mixtures with water in making aqueous-alcoholic solvents.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 33-35, 37-41, 47-48 and 50-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18 and 19 of copending Application No. 16/900,816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘816 teaches a mixture of peroxy acid and hydrogen peroxide along with use of the parent carboxylic acid in making the composition. ‘816 teaches magnesium salt (magnesium acetate tetrahydrate). ‘816 teaches magnesium salt of peracetic acid.  Claim 18 of ‘816 provides for a gel, liquid, or spray, which would all contain a solvent.  Claim 19 of ‘816 provides for a coating of the composition. In making coatings by the claims of ‘816, one would produce a coating that stabilizes the magnesium salt of the peroxycarboxylic acid.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
	Applicant argues that Man does not teach the claims because it provides for a chelating agent in addition to the metal salt.  As the claims use “comprising” as a transition phrase, the claims allow for other additives of the prior art including chelating compounds and other types of stabilizing agents that do not consist of magnesium salt.  As long as the prior art teaches a magnesium salt that is capable of forming a magnesium salt of peroxycarboxylic acid, it will read on the claims even if it contains other additives.  
 	Applicant argues that Man teaches against metal salts alone to achieve stabilization.  Again, the claim by use of “comprising” allows for other additives of the prior art.  The claim does not formerly exclude chelators from the composition.  The addition of magnesium salts of Man into its formulations will provide the ability to form magnesium salts of peroxycarboxylic acid
Applicant argues that Man does not provide for 20-30 wt% of polyethylene glycol.  Man does teach polyethylene glycol, but does not teach amounts of it.  Since applicant amended the claims to close the range to 20-30 wt%, the Molnar reference is incorporated to allow for such amounts of polyethylene glycol in a cleaning formulation.  Note that Man is also to cleaning formulations for surfaces.  
  Applicant argues that Kaiser does not remedy deficiencies of Man including the stabilizing agent limitation.  As explained above, Man continues to teach the limitation toward the magnesium salt.  Applicant argues that Kaiser’s embodiments primarily have PVP.  Kaiser is used to provide for that amounts of PEG up to 30 wt% would be useful.  Note that up to 30 wt% includes amounts of up to 2 wt%.  
Applicant argues that Kaiser’s composition is to a film and not to a coating composition.  Kaiser provides for a formulation that produces films on surfaces.  Thus, formulations motivated by Man and Kaiser would be seen as useful for forming film coatings by one of ordinary skill in the art.  
Applicant argues that claims 38 and 56 provide for water and short chain alcohol and that there are claims to compositions defined by uses that can be used for various household purposes.  Applicant argues that Kaiser cannot be added to motivate these.  The examiner disagrees.  The sole purpose of Kaiser is to provide for an amount of PEG in such a formulation. Additionally, Kaiser also provides “a surface coating having chemical decontamination and biocidal properties.”  Thus, it is useful for cleaning/disinfecting surfaces.   Man provides for many of the limitations that teach the instant claims.  
Applicant argues that claim 47 (actually means to say claim 54) limits the film former away from containing PVP by use of “consisting essentially of” language.  However, the overall claim uses “comprising” as the transitional phrase for the composition, and thus, the claim is open to other agents including PVP as long as the prior art also allows for PEG.  Additionally, it is noted that Man teaches many of the limitations of the instant claims and provides for options of solidification agent that are polymeric including PEGs.  Man, a prior art reference serving as the base reference, recognizes that combinations of polymers are not needed to be a solidification agent and does not require PVP.  Thus, one of ordinary skill in the art would be able to make a formulation with just PEG as a solidification agent when considering the teachings of Man and use amounts of PEG seen as acceptable in the art based on teachings of Kaiser.  Note that Man provides for alcohols in its formulations and Kaiser provides for alcohols like methanol and isopropyl alcohol (two alcohols).  Kaiser is not used in the rejection that limits PEG from 20 to 30 wt%.   Thus, the rejection under USC 103 over Man and Kaiser over claims 33-35, 37-41, and 52-57 applies for reasons above.  
Applicant is not arguing or filing terminal disclaimers for the obviousness-type double patenting rejections at this time.  Thus, the rejections are maintained.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613